      Case 2:17-cv-06499-CJB-MBN Document 18 Filed 07/30/19 Page 1 of 1



                       UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF LOUISIANA


 FOUNDATION FOR LOUISIANA                                 CIVIL ACTION

 VERSUS                                                   No. 17-6499

 PONTCHARTRAIN PARK CDC                                   SECTION: “J”(5)
 REAL ESTATE HOLDINGS, LLC,
 ET AL.


                                       ORDER

      The defendant and counter-claimant, Pontchartrain Park CDC Real Estate

Holdings, LLC, has failed to comply with the Court’s order (Rec. Doc. 17) that it enroll

counsel on its behalf in this case by May 29, 2019. Two months have passed since the

deadline and Pontchartrain Park has yet to enroll counsel. The Court previously

warned that failure to comply with its order may result in sanctions. See Memon v.

Allied Domecq QSR, 385 F.3d 871, 874 (5th Cir. 2004) (recognizing district court’s

authority to strike pleadings of unrepresented corporation). Accordingly,

      IT IS HEREBY ORDERED that Pontchartrain Park CDC Real Estate

Holdings, LLC’s affirmative defenses are STRICKEN from the record, and its claims

against Foundation for Louisiana are DISMISSED.

      New Orleans, Louisiana, this 29th day of July, 2019.




                                        CARL J. BARBIER
                                        UNITED STATES DISTRICT JUDGE
